Citation Nr: 0630545	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right arm disorder.

2.  Entitlement to service connection for right elbow 
disorder.

3.  Entitlement to service connection for right hand 
disorder.

4.  Entitlement to service connection for right knee 
disorder.

5.  Entitlement to service connection for left knee disorder. 

6.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, and reserve duty from June 1972 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There were no complaints of, or treatment for, right arm, 
right elbow, right hand, right knee, left knee, or lower back 
problems in service, or for decades following separation from 
active service. 

2.  Complaints of right arm, right elbow, right hand, right 
knee, left knee, and lower back are not asserted by the 
veteran to be combat related injuries or injuries sustained 
on any active duty for training.

3.  There is no competent medical evidence relating the 
veteran's right arm, right elbow, right hand, right knee, 
left knee, and lower back to active service.  


CONCLUSIONS OF LAW

1.  Right arm was not incurred in or aggravated by service, 
or otherwise presumed to be due to service.  38 U.S.C.A. 
§§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Right elbow disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Right hand disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Right knee disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  Left knee disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

6.  Lower back disorder was not incurred in or aggravated by 
service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1154(b), 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the veteran received VCAA notification 
in October 2002, prior to his initial unfavorable agency 
decision dated in December 2002.  However, the October 2002 
VCAA notification was not proper as it failed to address the 
fourth element noted above.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO issued a corrected notification letter dated in 
January 2006 that properly provided notice of his service 
connection claims.  The January 2006 letter met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with a summary 
of the evidence, and specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession.  The veteran was also provided 
notice of applicable laws and regulations, and a discussion 
of the facts of the case, and the basis for the denials in a 
May 2006 supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter did 
include adequate notice of an effective date for the service 
connection claims on appeal.  Furthermore, as none of the 
service connection claims are granted in this case, notice as 
to increase rating claims or effective date claims are moot.  
The Board will not further comment on any potential effective 
date claim as it does not have jurisdiction over such claims 
at this time.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, service 
records, private medical records, VA medical records, and 
statements from the veteran and his representative.  The 
attempt by the RO to obtain additional service medical 
records is discussed below.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Service Connection 

The veteran is claiming service connection for right arm, 
right elbow, right hand, right knee, left knee, and lower 
back disorder.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West Supp. 
2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Upon review, service medical records do not show any 
complaints of, or treatment for right arm, right elbow, right 
hand, right knee, left knee, or back problems.  Separation 
examination from service dated in September 1969 indicated 
that spine and upper and lower extremities were normal on 
clinical evaluation.  In his report of medical history dated 
in September 1969, the veteran answered no to the question 
whether he ever had or had now back trouble of any kind, 
trick or locked knee, or bone, joint, or other deformity.  
The veteran also did not mention having any problems 
involving his right arm, right elbow, right hand, right knee, 
left knee, or back in the report, or at any time during 
service.  In addition, service medical records did not show 
any clinical evidence of degenerative arthritis involving any 
the claimed disorders.  

The record also does not show any chronicity of symptoms 
involving the right arm, right elbow, right hand, right knee, 
left knee, or back following service.  In February 1970, soon 
after separation from active service, the veteran filed an 
application for service connection benefits for hearing 
problems and residuals of shrapnel wounds.  The February 1970 
application did not include service connection claims for any 
right arm, right elbow, right hand, right knee, left knee, or 
back disorders.  In addition, VA examination report dated in 
1970 showed no clinical findings involving any of these 
disorders.  Reserve records through 1992 were also negative 
for complaints of, or treatment involving right arm, right 
elbow, right hand, right knee, left knee, or back problems.  
A July 1992 reserve examination report referenced that the 
veteran reported having had a head injury in 1989 due to a 
horse kick, however his claimed disorders on appeal were not 
discussed.. In fact, there are no other relevant post-service 
medical reports in the record after service until 
approximately the year 2000.  

Both private and VA medical treatment records in 2000 
demonstrate complaints of right arm pain, right elbow pain, 
right hand pain and numbness, upper, middle, and lower back 
pain, and bilateral knee pain.  Treatment records fail to 
show a current diagnosis involving either the right arm or 
right elbow.  Treatment records from 2000 show a diagnosis of 
carpal tunnel syndrome involving the right hand.  X-ray of 
the cervical spine in 2002 shows a narrowing of the C6-7 
intervertebral space and small to moderate size osteophytes.  
MRI of the thoracic spine in 2003 shows loss of cortex on the 
right lateral aspect under magnification.  MRI of the dorsal 
spine in 2003 revealed abnormal bone marrow signal of the 
vertebral body of one of the lower thoracic vertebrae.  X-ray 
of the right knee in 2003 was reported normal.         

In his appeal, the veteran's representative made two 
arguments.  First, it was asserted not all the service 
medical records and reserve records were available for 
review.  Upon review, service medical records were 
incorporated into the record in 1970 and reserve records were 
incorporated into the record in May 2005.  In January 2005, 
the RO requested the National Personnel Records Center (NPRC) 
to provide any service medical records or reserve records in 
its possession.  NPRC responded that no additional medical 
records were on file.  Regardless, the veteran has never 
asserted that he injured his right arm, right elbow, right 
hand, bilateral knees, or back during active duty for 
training.  Moreover, the last physical examination report 
dated in 1992 showed that the veteran did not have any 
current disorders involving the issues on appeal. 

The second argument raised by the representative is that the 
veteran is entitled to service connection under 38 U.S.C.A. 
§ 1154(b).  Combat experience is well documented in the 
service records.  Indeed, the veteran's service records show 
that he served in combat in Vietnam and was awarded a Combat 
Infantryman Badge (CIB).  

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service occurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such occurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West Supp. 
2005).  However, the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998).  

In this case, the veteran has never asserted that he injured 
his right arm, right elbow, right hand, bilateral knees, or 
back in combat.  Even if this were asserted, it appeared that 
any injuries sustained were acute in nature.  Separation 
examination from service and VA examination report dated in 
1970 did not demonstrate a current disorder involving the 
right arm, right elbow, right hand, bilateral knees, or back.  
There was also no evidence showing complaints for any of 
these problems until many decades following separation from 
active duty service.  As such, the veteran is recognized for 
serving in combat, however, he is not entitled to service 
connection under 38 U.S.C.A. § 1154(b) for the disorders on 
appeal.  

The Board also recognizes the veteran's argument that his 
disorders are related to service.  The veteran is competent 
as a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to etiology of the claimed disorders as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no competent medical evidence relating the 
veteran's disorders on appeal to service.  

In summary, the claims file also shows no treatment for any 
of the claimed disorder until many decades after separation 
from active service.  Furthermore, there is no competent 
medical evidence relating any of the claimed disorders to 
service.  As such, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for service 
connection.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, service connection for right arm, 
right elbow, right hand, bilateral knees, and back disorders 
are denied.  












ORDER

Entitlement to service connection for right arm disorder is 
denied.

Entitlement to service connection for right elbow disorder is 
denied.

Entitlement to service connection for right hand disorder is 
denied.

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for left knee disorder is 
denied. 

Entitlement to service connection for a lower back disorder 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


